Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 10/26/2020 is acknowledged.

Drawings
The replacement drawings (Figs. 2A, 2B) were received on 7/22/2019.  These drawings are acceptable.

The drawings are objected to because shading of Figs. 3, 4, 6, 7, and 8-13 makes it difficult to see many details even with glasses.  Specifically would like to see visual improvement to Figs. 4A and 12A to see the detail with respect to the drum adjustment assembly (3300/ 3310) which is instantly claimed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, Applicants set forth “an enclosure defining a breading chamber” and it is unclear as to the metes and bounds of the claim.  Are you claiming a general enclosure or a breading chamber?  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the broad recitation is to the “enclosure” and the narrow limitation to “breading chamber”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In claim 12, lines 2-3, “the recirculation conveyor belt” lacks antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  the drum adjustment assembly in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The drum adjustment assembly invokes the provisions of 35 U.S.C. 112(f) and this assembly (3300) has been interpreted to be a top hook (3310), bottom hook (3310), and actuatable bar (3330) in accordance with the disclosure ([0061, 0069]) or any art recognized equivalent drum adjustment structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

                                                 Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nothum Sr. et al (US 5,937,744) in view of Mather et al (US 2007/0264397).
Nothum provides an adjustable breading machine for applying a coating material onto a food product comprising a frame (stands 105; col. 3, lines 24-29; Fig. 2); main conveyor (340; col. 5, lines 47-49; Fig. 3a), the main conveyor comprising a first main conveyor end (lower end as shown in Fig. 3a) and a second main conveyor end (upper end as shown in Fig. 3a), wherein the main conveyor is adapted to move (conveyor 340 is part of the infeed unit 102 which is mounted on a separate cart 105; col. 3, lines 24-29); a hopper (not shown) suitably fixedly to deliver coating material (14; col. 4, lines 47-49); an outfeed conveyor (conveyors 30-32 and 44; col. 4, lines 19-23 and col. 6, line 66 to col. 7, line 3; Fig. 1b), the outfeed conveyor comprising a first outfeed conveyor end (left end as shown in Fig. 1b) and a second outfeed conveyor end (as shown in Fig. 1b), wherein the outfeed conveyor is adapted to move with respect to the breading chamber (col. 9, lines 13-15; Fig. 7); a drum assembly (20; col. 4, lines 25-27; Fig. la) operatively disposed above the outfeed conveyor (as shown in Fig. 1b), comprising a rotatable drum for transporting food product and coating material to the outfeed conveyor, wherein the rotatable drum is rotatable about a drum longitudinal axis (col. 5, lines 22-26); and a drum adjustment assembly (i.e., drum elevator 45; Fig. la) operatively connected to the frame for moving the drum assembly into and out of a food path (col. 7, lines 4-6).  Nothum fails to teach an enclosure defining a breading chamber operatively connected to the frame; the main conveyor operatively received at least partially within the breading chamber, wherein the main conveyor is movable with respect to the breading chamber; and the hopper fixedly connected to the frame to deliver a coating material into the breading chamber; and the outfeed conveyor operatively received at least partially within the breading chamber. Mather teaches an adjustable breading machine (100; Figs. 1A-1D; wherein the auger gate, compression roller, and batter conveyor belt 
With respect to claim 5, the adjustable breading machine as defined by the combination above would provide for the rotatable drum comprising a ridge (internal auger 50 and longitudinal flights 52; Fig. 1b; see Nothum) disposed on an inner drum surface that at least partially extends the drum longitudinal axis (col. 8, lines 37-49; see Nothum Fig. 1b).
With respect to claim 8, the adjustable breading machine as defined by the combination above would provide for a recirculation conveyor (see Nothum return conveyor 35; Figs. 2 and 7) operatively connected to the frame and disposed below the outfeed conveyor (col. 9, Lines 34-38; Figs. 2 and 7), wherein the recirculation conveyor is adapted to recirculate excess coating material to the main conveyor (col. 8, lines 6-9).
With respect to claim 12, the adjustable breading machine as defined by the combination above would provide for a vibrator (i.e., cams not shown; see Nothum col. 9, lines 2-8) connected to the outfeed conveyor to distribute the excess coating material across the outfeed conveyor belt and onto the recirculation conveyor belt (col. 4, lines 42-45; col. 5, lines 1-4; and col. 8, line 66 to col. 9, line 8).
Allowable Subject Matter
Claims 2-4, 6, 7, and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-4, 6, and 9-11 would be allowable because the combined teachings of the prior art may teach a breading machine having features including a frame; main conveyor comprising a first main conveyor end and a second main conveyor end, the main conveyor adapted to move; a hopper to deliver coating material; an outfeed conveyor comprising a first outfeed conveyor end and a second outfeed conveyor end, wherein the outfeed conveyor is adapted to move with respect to the breading chamber; a drum assembly comprising a rotatable drum for transporting food product and coating material to the outfeed conveyor, wherein the rotatable drum is rotatable about a drum longitudinal axis; and a drum adjustment assembly including  drum elevator operatively connected to the frame for moving the drum assembly into and out of a food path as well an adjustable breading machine with auger gate, compression roller, and adjustable batter conveyor belt for applying a coating material onto a food product; an enclosure defining a breading chamber operatively connected to the frame; a main conveyor operatively received at least partially within the breading chamber and hopper fixedly connected to the frame to deliver a coating material into the breading chamber; the prior art does NOT teach or suggest the drum adjustment assembly pivotally moves about the second outfeed -2-US Application No. 16/407,46983071-319493Response to September 3, 2020 Restriction Requirementconveyor end.
Claim 7 would be allowable because the combined teachings of the prior art may teach a breading machine having features including a frame; main conveyor comprising a first main conveyor end and a second main conveyor end, the main conveyor adapted to move; a hopper to deliver coating material; an outfeed conveyor comprising a first outfeed conveyor end and a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent teachings the state of the art with respect to an adjustable drum:  Velasquez (US2008/0241269).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
1/14/2021